ORDER The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael Brady Padden has committed professional misconduct warranting public discipline — namely, agreeing to settle a case without his client’s consent, failing to communicate the settlement agreement to his client, providing financial assistance to his client, and making an inaccurate statement to the court. See Minn. R. Prof. Conduct 1.2(a), 1.4(b), 1.8(e), and 8.4(d). Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand. This court has independently reviewed the file and approves the jointly recommended disposition. Based upon all the files, records, and proceedings herein, IT IS HEREBY ORDERED THAT: 1. Respondent Michael Brady Padden is publicly reprimanded. 2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR. BY THE COURT: /s/ — ^-:- -- David R. Stras Associate Justice